Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 18 March 2022.

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 12/02/2017. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 16-19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimoto  (US Pat. 8,851,639).

            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
            Arimoto discloses in Figures 1-3, 5-6 and 8 a liquid ejection apparatus comprising:
            Regarding claim 16, supplying fluid under pressure to a single orifice fluid ejector (22) on a microfluidic die (12) with a pressurized fluid source (48) remote from the microfluidic die (12), the single orifice fluid ejector (22) having a thermal fluid actuator (28) and a drive chamber (24) in the microfluidic die (12) (Figures 3 and 5); and 
maintaining a pressure gradient across a drive chamber (24) of the single orifice fluid ejector (22) to circulate fluid through the drive chamber (24), inhibit particle settling within the drive chamber (24), and transfer heat out of and away from the thermal fluid actuator (28) and drive chamber (24) (Figures 3 and 5).
          Regarding claim 17, wherein supplying fluid under pressure includes supplying fluid via a fluid supply channel (30) having a first flow dimension in the microfluidic die (12), and via a fluid inlet (32) to the drive chamber (24) having a second flow dimension less than the first flow dimension (Figure 3).
          Regarding claim 18, discharging fluid from the drive chamber (24) through a fluid discharge channel (34) connected to fluid outlet (36) of the drive chamber (24) (Figure 3).
          Regarding claim 19. The method of claim 16, further comprising: supplying fluid under pressure to a second single orifice fluid ejector having a second thermal fluid actuator and a second drive chamber in the microfluidic die; supplying fluid under pressure to a third single orifice fluid ejector having a third thermal fluid actuator and a third drive chamber in the microfluidic die; wherein supplying fluid under pressure includes supplying fluid via a fluid supply channel connected to an inlet of each of the drive chamber, the second drive chamber and the third drive chamber, wherein the pressurized fluid source is connected to the fluid supply channel to create a pressure gradient across each of the drive chamber, the second drive chamber and the third drive chamber to: circulate fluid across the drive chamber, the second drive chamber and the third drive chamber, inhibit particle settling within the drive chamber, the second drive chamber and the third drive chamber, and transfer heat out of and away from the thermal fluid actuator, the second thermal fluid actuator and the third thermal fluid actuator (Figures 2-3 and 5-6).
          Regarding claim 24, supplying fluid under pressure to fluid ejectors (22) on a microfluidic die (12) via a fluid supply passage (42) and a fluid supply channel (30) extending from the fluid supply passage (42), each fluid ejector (22) having a drive chamber (24) with a thermal fluid actuator (28), a fluid inlet (32) with a first flow dimension connecting the fluid supply passage (30) to the drive chamber (24), and a fluid outlet (36) connecting the drive chamber (24) to a fluid discharge channel (34), wherein the fluid supply channel (30) has a second flow dimension greater than the first flow dimension (Figures 3 and 5); 
establishing a pressure gradient across the drive chamber (24) of each fluid ejector (22) to circulate fluid through the drive chamber (24), inhibit particle settling within the drive chamber (24), and transfer heat out of and away from the thermal fluid actuator (28) and drive chamber (24) (Figures 3 and 5); and 
discharging fluid from the drive chamber (24)  via the fluid discharge channel (34) and a fluid discharge passage (46) extending from the fluid discharge channel (34) (Figures 3 and 5

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pat. 8,851,639) in view of Cruz-Uribe et al. (US 2015/0124019).


            Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
           
          Arimoto discloses in Figures 1-3, 5-6 and 8 a liquid ejection apparatus comprising:
            
           Regarding a part of claim 21, supplying fluid under pressure to a single orifice fluid ejector (22) on a microfluidic die (12) with a pressurized fluid source (48) remote from the microfluidic die (12), the single orifice fluid ejector (22) having a thermal fluid actuator (28) and a drive chamber (24) in the microfluidic die (12) (Figures 3 and 5);  
 establishing a pressure gradient across a drive chamber (24) of the single orifice fluid ejector (22) to circulate fluid through the drive chamber (24) and inhibit particle settling within the drive chamber (24);  
discharging fluid from the drive chamber (24) through a fluid discharge channel (34) connected to fluid outlet (36) of the drive chamber (24); and  
             Regarding claim 22, wherein supplying fluid under pressure includes supplying fluid via a fluid supply channel (30) having a first flow dimension in the microfluidic die (12), and via a fluid inlet (32) to the drive chamber (24) having a second flow dimension less than the first flow dimension (Figure 3).

            However, Arimoto do not disclose steps of directing fluid along a bypass channel extending across a back side of the single orifice fluid ejector to carry excess heat away from the single orifice fluid ejector; directing fluid along a bypass channel extending across a back side of the single orifice fluid ejector to carry excess heat away from the single orifice fluid ejector; bypassing the drive chamber by directing fluid from a fluid supply passage directly to a fluid discharge passage, the fluid supply passage feeding the fluid supply channel and the fluid discharge passage being fed by the fluid discharge channel; and bypassing the drive chamber by directing fluid along a bypass channel directly connecting the fluid supply passage to the fluid discharge passage, the bypass channel extending across a back side the fluid ejectors to carry excess heat away from the fluid ejectors.

             Cruz-Uribe et al. disclose in Figures 1 and 8 an inkjet printing system comprising:

             Regarding claim 20, directing fluid along a bypass channel (370b) extending across a back side of the single orifice fluid ejector (308) to carry excess heat away from the single orifice fluid ejector (308) (Figure 8). 
             Regarding a part of claim 21. directing fluid along a bypass channel (370b) extending across a back side of the single orifice fluid ejector (308) to carry excess heat away from the single orifice fluid ejector (308) (Figure 8).
            Regarding claim 23, bypassing the drive chamber (360) by directing fluid from a fluid supply passage (340) directly to a fluid discharge passage (342), the fluid supply passage (340) feeding the fluid supply channel (358) and the fluid discharge passage (342) being fed by the fluid discharge channel (364) (Figure 8).
             Regarding claim 25, bypassing the drive chamber (360) by directing fluid along a bypass channel (370b) directly connecting the fluid supply passage (340) to the fluid discharge passage (342), the bypass channel (370b) extending across a back side the fluid ejectors (308) to carry excess heat away from the fluid ejectors (308) (Figure 8).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cruz-Uribe et al. in the Arimoto’s liquid ejection apparatus for the purpose of removing excess heat from an ink jet head system to maintain consistent operation of an actuator and an drive circuit.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853